Citation Nr: 1535097	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a May 2012 decision, the Board denied service connection for posttraumatic stress disorder (PTSD) and remanded the psychiatric claim other than PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2012, the Court issued an order granting a November 2012 Joint Motion for Remand (JMR).  The Board again denied PTSD and any other acquired psychiatric disorder in February 2014.  In October 2014, the Court issued an order granting a September 2014 JMR of the acquired psychiatric disorder/PTSD issue.  The case has subsequently been returned to the Board.


FINDING OF FACT

The Veteran's currently diagnosed depressive disorder NOS is likely the result of his active service.


CONCLUSION OF LAW

Depressive disorder NOS was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board obtained an expert medical opinion from a Veterans Health Administration (VHA) physician in June 2015.  The VHA psychiatrist reviewed the Veteran's entire claims file and concluded that his currently diagnosed depressive disorder NOS is related to his active military experience.  In support of this conclusion, the psychiatrist noted that the Veteran first experienced symptoms of depression on his return from active duty in Korea.  He cited both lay evidence from the Veteran's wife and psychiatric treatment records.

The Board notes that there are also negative nexus opinions of record.  However, for reasons discussed in the Board's VHA request, these opinions were not adequate.  As the claim is being granted, any further discussion of negative evidence is irrelevant.

As such, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current depressive disorder NOS is related to his military service.  38 U.S.C.A. § 1110 (West 2002); see also Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for depressive disorder NOS is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


